ON REHEARING
AMY, Judge.
hThe plaintiffs filed the initial appeal in this matter after a jury determined that the defendant medical equipment provider violated a duty owed to their minor child, but that the defendant’s negligence did not cause the injury or damages alleged. This court affirmed the judgments under review. See Landry v. PSA of Lafayette, LLC, 12-277 (La.App. 3 Cir. 11/7/12), 120 So.3d 707 (Saunders, J., dissenting).
The plaintiffs filed an application for rehearing, which was subsequently granted. After consideration on rehearing, the judgment of the trial court on the merits of this matter and the judgment denying the motions for judgment notwithstanding the verdict are affirmed for the reasons set forth in the original majority opinion released on November 7, 2012. All costs of this proceeding are assessed to the appli*721cants on rehearing, Camille Landry and Ryan Landry.
AFFIRMED.
SAUNDERS, J., dissents for reasons assigned on original majority opinion.